HUGHES, Justice.
This appeal is from an order overruling appellant’s plea of privilege to be sued in Harris County, the county of its residence.
Ralph Robinson, appellee, bought a 1956 Ford from Davis Motor Company and at the time of such purchase a lien against the car was created in favor of appellant, A. B. Lewis Company, a private corporation, in the sum of $2,833.20.
After making several monthly payments on the car to appellant arrangements were made, according to appellee, that the payment due February 4, 1957, be extended to February 25, 1957.
Appellee and his wife lived in Edna, Jackson County, and on the night of February 22, 1957, the car here involved was locked in their garage and on the following morning they discovered that the locks on the garage had been broken and that the car was missing.
Appellee reported to local authorities that his car was stolen but after talking to the representatives of appellant became dubious about the matter. He testified:
“Well, they denied — they just didn’t tell me that they had it. tie didn’t say whether he had it or not.
“Q. He didn’t say whether or not they had it? A. No. Then I came back to the sheriff’s department and got them to call and try and see after the way he talked to me I wasn’t satisfied with the way he was talking. And that is the reason I came back and got the sheriff’s department to call.”
Constable Alfred Gabrysch of Jackson County testified:
“Did you have a conversation with someone at the A. B. Lewis Company?
“The Witness: At the office. I wouldn’t know who it was. I had a conversation with someone in the office. I believe it was Mr. Lewis. I wouldn’t say for sure.
“Q. You wouldn’t say just who it was, you don’t know? A. No.
“Q. As a result of--that telephone conversation you were satisfied that the car was in Houston? A. Yes.
*921“Q. And at the A. B. Lewis Company? A. That’s right.
“Q. And they had that automobile? A. They * * * come here after it.”
Appellant on April 9, 19S7, wrote appel-lee a letter in which it stated that it had possession of the car.
Appellee and his wife both denied that they had given anyone permission to take the car on the night of February 22, 1957.
Appellant offered no evidence and there is nothing in this record to show that it had any lawful right to take possession of the car and its contents on February 22, 1957.
Appellee sued appellant for conversion of the car and its contents and for charging usurious interest. Actual and exemplary damages were sought.
The above evidence, in our opinion, is sufficient to support the finding of the Trial Judge that appellant unlawfully converted the car and its contents in Jackson County. See Pacific Finance Corporation v. Crouch, Tex.Civ.App. Texarkana, 243 S.W.2d 432.
It follows that a part of appellee’s cause of action arose in Jackson County and appellant being a private corporation is suable there under the provisions of Subd. 23, Art. 1995, Vernon’s Ann.Civ.St.
The judgment of the Trial Court is affirmed.
Affirmed.